           Case 1:20-cv-08699-RA Document 3 Filed 10/26/20 Page 1 of 3
                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED:



 EDISON CASTAÑEDA FLOREZ,

                     Petitioner-Plaintiff,

                    -against-

 THOMAS DECKER, in his official capacity
 as Field Office Director, New York City Field                  No. 20-CV-8699 (RA)
 Office, U.S. Immigration & Customs
 Enforcement; CHAD WOLF, in his official                               ORDER
 capacity as Acting Secretary, U.S.
 Department of Homeland Security;
 WILLIAM P. BARR, in his official capacity
 as Attorney General, U.S. Department of
 Justice; MICHAEL RUSSO, in his official
 capacity as Warden, Bergen County Jail,,

                Respondents-Defendants.


RONNIE ABRAMS, United States District Judge:

       This case has been assigned to me for all purposes.

       On October 19, 2020, Petitioner-Plaintiff Edison Castaneda Florez petitioned this Court

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. Mr. Castaneda Florez contends that

his current detention by Immigration and Customs Enforcement (“ICE”) violates the United

States Constitution because his prolonged detention without an individualized bond hearing

violates his right to procedural due process, and because Respondents-Defendants’ deliberate

indifference to his serious medical needs, namely the grave risk that COVID-19 presents due to

his severe obesity and mental illness, violates his right to substantive due process.

       According to his petition, Mr. Castaneda Florez is presently detained at the Bergen

County Jail in Hackensack, New Jersey, a non-federal facility at which he is held at the direction
           Case 1:20-cv-08699-RA Document 3 Filed 10/26/20 Page 2 of 3




of, and pursuant to, a contract between the federal government and Bergen County. Mr.

Castaneda Florez maintains that venue properly lies in the Southern District of New York, and

that Respondent-Defendant Thomas Decker, the Director of ICE’s New York Field Office, is his

immediate custodian and the proper respondent.

       Although neither the Supreme Court nor the Second Circuit has determined whether the

“immediate custodian rule” applies in the immigration habeas context, most, but not all, judges

in this District have so ruled. Compare S.N.C. v. Sessions, 325 F. Supp. 3d 401, 410 (S.D.N.Y.

2018); Cesar v. Shanahan, No. 17 Civ. 7974 (ER), 2018 WL 1747989 (S.D.N.Y. Dec. 5, 2018);

Almazo v. Decker, No. 18 Civ. 9941 (PAE), 2018 WL 5919523 (S.D.N.Y. Nov. 13, 2018); Chan

Lo v. Sessions, No. 17 Civ. 6746 (GHW), 2017 WL 8786850 (S.D.N.Y. Sept. 15, 2017); Adikov

v. Mechkowski, No. 16 Civ. 3797 (JPO), 2016 WL 3926469 (S.D.N.Y. July 18, 2016); Bacuku v.

Shanahan, No. 16 Civ. 0305 (LGS), 2016 WL 1162330 (S.D.N.Y. Mar. 1, 2016) with Grant v.

Decker, No. 20 CIV. 2946 (AKH), 2020 WL 3402445 (S.D.N.Y. June 19, 2020); Arias v.

Decker, No. 20 Civ. 2802 (AT), 2020 WL 2306565 (S.D.N.Y. May 8, 2020); Rodriguez Sanchez

v. Decker, No. 18-CV-8798 (AJN), 2019 WL 3840977 (S.D.N.Y. Aug. 15, 2019) .

       This Court has on numerous occasions transferred such cases to the district in which

petitioner was confined at the time he filed his petition, on the basis of the immediate custodian

rule. See, e.g. Sanchez v. Decker, No. 19-cv-8354 (RA), 2019 WL 6311955 (S.D.N.Y. Nov. 25,

2019); Kolev v. Sessions, No. 17-cv-9477 (RA), 2019 WL 1748436 (S.D.N.Y. Apr. 16, 2019);

Salcedo v. Decker, No. 18-cv-8801 (RA), 2019 WL 339642 (S.D.N.Y. Jan. 28, 2019). In each

such case, this Court found that the petitioner’s proper custodian was the warden of the New

Jersey facility where she was detained rather than the New York field office director who




                                                 2
           Case 1:20-cv-08699-RA Document 3 Filed 10/26/20 Page 3 of 3




exercised legal authority over her immigration case. The Court is therefore inclined to transfer

this matter to the District of New Jersey. It is hereby:

       ORDERED that no later than November 2, 2020, Petitioner shall demonstrate why this

case is distinguishable from the cases cited above, and why venue is proper in the Southern

District of New York. The government may respond by November 9, 2020.



SO ORDERED.

 Dated:         October 26, 2020
                New York, New York




                                                      ________________________________
                                                      Ronnie Abrams
                                                      United States District Judge




                                                  3
